DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover (US Patent Application Publication 2008/0303178).
Regarding claim 1, Glover discloses a fuel supply device comprising: 
a base body (1) defining an intake channel section therein;
an adjustable throttle element (20) configured to control a free flow cross section of said intake channel section;
a fuel opening (5) which opens into said intake channel section; 
a partition wall section (30) arranged in said intake channel section upstream of said throttle element;
said partition wall section and said throttle element dividing, in a completely open position of said throttle element, said intake channel section upstream of said throttle element into a mixture channel (60), into which said fuel opening opens for feeding fuel, and an air channel (50), wherein said throttle element bears against said partition wall section in the completely open position [0010-0011, as shown in Figures 1 and 6-8]; and, 
said partition wall section has an element (448, 449) for increasing a surface area within said mixture channel. 
	Regarding claim 3, Glover further discloses wherein said throttle element bears against said partition wall section in the completely open position [as shown in Figures 6-8]. 
	Regarding claim 4, Glover further discloses wherein said element for increasing the surface area is configured in one piece with said partition wall section [0033] [0062]. 
	Regarding claim 6, Glover further discloses wherein said intake channel section defines a width b; and, said partition wall section adjoins said throttle element over at least 60% of said width b of said intake channel section in the completely open position [0048, where the throttle element is a circular disc having a diameter is roughly equal to the width b of the circular intake channel section as shown in Figure 1]. 
	Regarding claim 7, Glover further discloses wherein said partition wall section and said throttle element define an opening (40, 240, 140, 340, 440) between each other in at least one of a partially closed position of said throttle element and a completely closed position of said throttle element; and, said opening interconnects said air channel and said mixture channel (as shown in Figures 1 and 6-8). 
	Regarding claim 8, Glover further discloses wherein said mixture channel defines a circumferential length; and, said element for increasing the surface area increases said circumferential length of said mixture channel in comparison with a mixture channel having a planar partition wall section which runs parallel to a longitudinal center axis of an intake channel section (as shown in Figures 6-8). 
	Regarding claim 9, Glover further discloses wherein said element for increasing the surface area is oriented in a longitudinal direction of said intake channel section (as shown in Figures 6-8). 
	Regarding claim 10, Glover further discloses wherein a plurality of said elements for increasing the surface area are provided and, said plurality of said elements are arranged in a transverse direction of said intake channel section at a spacing a from one another on said partition wall section (as shown in Figures 6-8). 
	Regarding claim 11, Glover further discloses wherein said element for increasing the surface area is a rib, a bump, or a pyramid-shaped elevation [0061]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover (US Patent Application Publication 2008/0303178).
Regarding claim 2, Glover discloses a fuel supply device comprising: 
a base body (1) defining an intake channel section therein;
at least one adjustable throttle element (20) configured to control a free flow cross section of said intake channel section;
a fuel opening (5) which opens into said intake channel section; 
a partition wall section (30) arranged in said intake channel section upstream of said throttle element;
said partition wall section and said throttle element dividing, in a completely open position of said throttle element, said intake channel section upstream of said throttle element into a mixture channel (60), into which said fuel opening opens for feeding fuel, and an air channel (50), wherein said throttle element bears against said partition wall section in the completely open position [0010-0011, as shown in Figures 1 and 6-8]; and, 
said partition wall section has an element (448, 449) for increasing a surface area within said mixture channel. 
Glover does not explicitly disclose said partition wall section being configured in one piece with said base body. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the partition wall section integral with the base body since it has been held that making an old device formed in separate pieces integral without producing new or unexpected results involves only routine skill in the art. See MPEP 2144.04(V)(B). 
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover (US Patent Application Publication 2008/0303178) in view of Shiroyama (JP 05-231252 A).
Regarding claims 5 and 12, Glover discloses the device of claim 1 as discussed above but does not disclose wherein said base body is made of aluminum or an aluminum alloy or the partition wall section is made from metal. 
Shiroyama discloses a base body (3) with a partition wall made of aluminum or an aluminum alloy [0013]. 
Shiroyama suggests that use of an aluminum material allows the base body to be soldered to a plenum chamber of an intake manifold when the plenum chamber is made of the same material [0013]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cast the base body disclosed by Glover as aluminum or an aluminum alloy to allow the body to be attached to an intake manifold plenum chamber of a motor vehicle. 
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover (US Patent Application Publication 2008/0303178) in view of Geyer (US Patent Application Publication 2007/0272188) and further in view of Eversole (US Patent Number 3,778,038).
	Regarding claims 13-15, Glover discloses the device of claim 1 as discussed above but does not disclose wherein a Venturi section is formed in said mixture channel on said partition wall section, wherein said Venturi section is formed by way of said element for increasing the surface area, wherein said element for increasing the surface area is a rib, a bump, or a pyramid-shaped elevation. 
	Geyer discloses a fuel supply device comprising a Venturi section (32, 33) is formed in a mixture channel (10) on said partition wall section, wherein said Venturi section is formed by way of an element for increasing the surface area, wherein said element for increasing the surface area is a rib, a bump, or a pyramid-shaped elevation [0027, as shown in Figure 1].
Eversole teaches that the Venturi section creates a pressure drop that draws in fuel through the metering jets connected to the mixture channel, so that the amount of fuel drawn in is controlled by the position of the throttle element (Col. 1, lines 16-28). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the Venturi section disclosed by Geyer with the fuel supply device disclosed by Glover in order to efficiently draw fuel through the metering jets to the mixture channel and so that the amount of fuel drawn will be controlled by the position of the throttle element. 
Regarding claims 16-17 and 20, Glover discloses the device of claim 1 as discussed above but does not disclose the device further comprising: an adjustable choke element arranged in said intake channel section upstream of said throttle element; said adjustable choke element having a choke shaft; said adjustable  throttle element having a throttle shaft; and, said partition wall section being arranged in a flow direction between said choke shaft and said throttle shaft. 
Geyer discloses a fuel supply device comprising an adjustable choke element (55) arranged in said intake channel section upstream of said throttle element; an adjustable choke element having a choke shaft (at 56); an adjustable throttle element (30) having a throttle shaft (31); and, a partition wall section (29) being arranged in a flow direction between said choke shaft and said throttle shaft;
wherein said choke element bears against said partition wall section in the completely open position [as shown in Figures 4-5];
wherein said intake channel section defines a longitudinal center axis (47) [as shown in Figures 4-5]; and, 
a length c, measured in a direction of the longitudinal center axis of said intake channel section, of said element for increasing the surface area corresponds to 70% to 100% of a spacing d of said throttle element from said choke shaft at this point in a case of the completely open throttle element [as shown in Figures 4-5]. 
Geyer teaches that the choke element is adjusted to reduce the combustion air quantity taken into an engine cylinder for the purpose of starting the engine [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the choke element disclosed by Geyer with the partition wall section disclosed by Glover so that the intake air quantity can be restricted in order to start the engine. 
Regarding claims 18, Glover, as modified by Geyer, discloses the device of claim 16 as discussed above. Geyer further discloses, in the embodiment of Figure 3, a fastening element (24) for fastening said choke element to said choke shaft; and, wherein said element for increasing the surface area is covered completely open and when viewed in a viewing direction in a direction of a longitudinal center axis from said choke element to said throttle element [as shown in Figure 3]. 
Geyer teaches that the fastening element minimizes a flow resistance for the incoming combustion air [0025, 0028]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fastening element of Geyer’s Figure 3 embodiment with the device disclosed by Glover, as modified by Geyer, to reduce flow resistance for the incoming combustion air thereby improving an intake air action. 
Regarding claim 19, Glover, as modified by Geyer, discloses the device of claim 16 as discussed above. Glover further discloses said partition wall section having a plurality of said elements for increasing a surface area within said mixture channel (as shown in Figures 4-6). Glover does not disclose a fastening element for fastening said choke element to said choke shaft, wherein all of said plurality of said elements for increasing the surface area are covered completely by said choke shaft and said fastening element when said choke element is completely open and when viewed in a viewing direction in a direction of a longitudinal center axis from said choke element to said throttle element. 
Geyer further discloses, in the embodiment of Figure 3, a fastening element (24) for fastening said choke element to said choke shaft; and, wherein said element for increasing the surface area is covered completely open and when viewed in a viewing direction in a direction of a longitudinal center axis from said choke element to said throttle element [as shown in Figure 3]. 
Geyer teaches that the fastening element minimizes a flow resistance for the incoming combustion air [0025, 0028]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fastening element of Geyer’s Figure 3 embodiment with the device disclosed by Glover, as modified by Geyer, so that each of the elements for increasing the surface area are covered by the fastening element in the viewing direction, to reduce flow resistance for the incoming combustion air thereby improving an intake air action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747